Citation Nr: 0719713	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-28 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for major 
depression.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for retropatellar pain 
syndrome of the right knee, currently evaluated as 10 percent 
disabling. 

5.  Entitlement to an increased rating for retropatellar pain 
syndrome of the left knee, currently evaluated as 10 percent 
disabling. 

6.  Entitlement to specially adapted housing or a special 
home adaptation grant.

7.  Entitlement to automobile and adaptive equipment. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1988 until December 
1992 and from January 1998 until September 2002.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in North 
Little Rock, Arkansas.


FINDINGS OF FACT

1.  In a June 2003 rating decision that was not timely 
appealed, the RO denied a claim of entitlement to service 
connection for major depression and PTSD.

2.  The evidence added to the record since June 2003, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim.

3.  During the rating period on appeal, the veteran's 
hypothyroidism has been manifested by complaints of fatigue, 
weakness, and cold intolerance in the extremities; 
objectively, there was normal strength and no significant 
edema in the extremities, and no clear trend of weight gain.  

4.  Throughout the rating period on appeal, the veteran's 
retropatellar pain syndrome in the right knee has been 
manifested by complaints of pain and swelling; objectively, 
she had flexion to no less than 115 degrees and extension to 
0, with some pain on motion but with no evidence of 
instability.

5.  Throughout the rating period on appeal, the veteran's 
retropatellar pain syndrome in the left knee has been 
manifested by complaints of pain and swelling; objectively, 
she had flexion to no less than 90 degrees and extension to 
0, with some pain on motion but with no evidence of 
instability.

6.  The competent evidence does not establish that the 
veteran is entitled to compensation for the loss or permanent 
loss of use of one or both feet, the loss or permanent loss 
of use of one or both hands, or the permanent impairment of 
vision of both eyes.  


CONCLUSIONS OF LAW

1.  The June 2003 rating decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for major depression and PTSD is final.  
38 U.S.C.A. §§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the June 2003 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for major 
depression and PTSD have not been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.159 (2006).

3.  The criteria for entitlement to an evaluation in excess 
of 30 percent for hypothyroidism have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.119, Diagnostic Code 7903 (2006).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right knee retropatellar pain syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5299-5260 (2006).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for left knee retropatellar pain syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5299-5260 (2006).

6.  The criteria for assistance in acquiring specially 
adapted housing, or for a special home adaptation grant, have 
not been met.  38 U.S.C.A. §§ 2101, 2101(a), 5107 (West 
2002); 38 C.F.R. § 3.809, 3.809(a) (2006).

7.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of January 2003, May 2003, August 2004, December 2004, 
January 2005, and February 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence.  

With respect to the issue of whether new and material 
evidence has been received to reopen the claims of 
entitlement to service connection for major depression and 
PTSD, the Board calls attention to Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  That case addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both as to the underlying service connection claim and as to 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  In the present case, a 
February 2005 notice letter informs the veteran as to the 
requirements relating to new and material evidence.  That 
communication also identified the basis for the prior final 
denial of those claims.  As such, the February 2005 letter is 
found to satisfy the notice requirements under Kent.  

Regarding the remaining claims, it is noted that the notice 
letters issued by the RO did not inform the veteran of the 
law pertaining to disability ratings or effective dates.  In 
this regard, the Board acknowledges that in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  See 
also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).   In the present case, there is no indication that the 
appellant was denied a meaningful opportunity to participate 
effectively in the processing of her claim.  Moreover, 
because the instant decision denies the veteran's claims, no 
disability evaluation or effective date will be assigned.  As 
such, there can be no possibility of any prejudice to the 
veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support his claim, and asked her to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the appellant received complete VCAA notice prior to the 
issuance of the unfavorable AOJ decision that is the basis of 
this appeal.  As such, the timing requirements under 
Pelegrini have been satisfied.  

Duty to assist

With regard to the duty to assist with obtaining evidence, 
the claims file contains the veteran's service medical 
records.  Additionally, reports of VA and private post 
service treatment and examination are of record.  
Furthermore, a February 2003 lay statement from the veteran's 
mother is of record.  Moreover, the claims file contains the 
veteran's own statements in support of her claim, to include 
testimony provided at a June 2006 videoconference hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that she has not identified 
further evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

New and material evidence

The veteran is claiming entitlement to service connection for 
major depression and PTSD.  It is observed that service 
connection for those disabilities was denied in a June 2003 
rating action.  The veteran submitted a notice of 
disagreement later that month, and a statement of the case 
was issued in January 2004.  While a substantive appeal was 
received by the RO in July 2004, this was outside the limit 
prescribed under 38 C.F.R. § 20.302(b).  Therefore, the June 
2003 rating decision 
is final.  See 38 U.S.C.A. § 7105.  

Based on the procedural history outlined above, the issue for 
consideration as to the cervical spine is whether new and 
material evidence has been received to reopen the claim.  

The Board notes that, in an August 2005 statement of the 
case, the RO appeared to reopen the veteran's major 
depression claim.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in January 2004, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final June 
2003 rating action denying service connection for major 
depression and PTSD included service medical records, VA and 
private treatment reports, and lay statements, including from 
the veteran herself.  Such evidence reflected in-service 
diagnosis and treatment of paranoid type schizophrenia, for 
which the veteran is presently service-connected at 100 
percent disabling.  The service records further show that the 
veteran had filed complaints asserting that she had been 
continuously harassed by other servicemen.  A review of an 
in-service psychiatric evaluation revealed that such 
complaints of harassment were manifestations of pervasive 
paranoid ideations.  

The post-service evidence of record in June 2003 included VA 
and private clinical records reflecting treatment for 
schizophrenia.  A March 2003 VA examination also indicated 
schizophrenia, paranoid.  There were no findings referable to 
major depression or PTSD.  Uncorroborated testimonial 
evidence from the appellant and her mother addressed her 
contentions of being harassed while in service.  

Based on the above evidence, the RO in June 2003 denied the 
claims of entitlement to service connection for major 
depression and PTSD.  In reaching this conclusion, the RO 
relied on the fact that the evidence of record failed to 
indicate diagnoses of major depression or PTSD and that the 
veteran's service-connected schizophrenia accounted for all 
of her psychiatric symptomatology.  

The evidence added to the record since the time of the last 
final denial in June 2003 includes a private treatment report 
written by L. F. B., Ph.D.  Dated in September 2003, that 
report stated that the veteran's clinical scale profile 
supported a diagnosis of PTSD secondary to her ongoing 
diagnosis of paranoid schizophrenia.  

The September 2003 psychological evaluation written by Dr. L. 
F. B. was not  previously before agency decisionmakers.  As 
such, it is "new" as contemplated under 38 C.F.R. 
§ 3.156(a).  However, such evidence is not found to be 
material here.  Indeed, in the present case the veteran is 
already service-connected for a psychiatric disability, 
schizophrenia.  In this vein, the Board calls attention to 
38 C.F.R. § 4.14, which provides that the evaluation of the 
same disability under various diagnoses is to be avoided.  
Moreover, assignment of separate evaluations for multiple 
disabilities arising from a single disease entity is only 
permitted where the symptomatology of each is distinct and 
separate, as opposed to symptoms that are duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
Here, the RO in June 2003 denied the claim in part because 
the evidence showed that the veteran's psychiatric 
symptomatology was solely attributable to her service-
connected schizophrenia.  The September 2003 psychological 
evaluation did indicate PTSD, but in the circumstances of 
this case, such finding essentially represented a symptom of 
the service-connected schizophrenia, rather than a diagnosis 
of an independent and distinct disability for which service 
connection could be granted.  No other evidence added to the 
record subsequent to the June 2003 rating decision 
establishes diagnoses of major depression or PTSD as distinct 
disabilities separate from the veteran's schizophrenia.

In sum, the evidence of record at the time of the last final 
decision failed to demonstrate a psychiatric disability apart 
from the veteran's service-connected schizophrenia.  Such 
evidence remains lacking.  Therefore, it is found that new 
and material evidence has not been received in the instant 
case.  Accordingly, the request to reopen claims of 
entitlement to service connection for major depression and 
PTSD is denied.  As the veteran has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Additionally, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).



A.  Hypothyroidism

A September 2002 rating decision granted service connection 
for hypothyroidism and assigned a 10 percent evaluation 
effective September 30, 2002.  A May 2003 rating decision 
increased the disability evaluation to 30 percent disabling, 
again effective September 30, 2002.  In July 2004, the 
veteran requested an increased rating.  Such request was 
denied in a March 2005 rating decision which is the subject 
of this appeal.  

Again, throughout the rating period on appeal, a 30 percent 
evaluation for hypothyroidism is in effect, pursuant to 
Diagnostic Code 7903.  Under that Code section, a 30 percent 
rating is warranted where the evidence demonstrates 
fatigability, constipation, and mental sluggishness.  In 
order to be entitled to the next-higher 60 percent rating, 
the evidence must indicate muscular weakness, mental 
disturbance, and weight gain.  

The Board has reviewed the evidence of record and finds no 
basis for a rating in excess of 30 percent for the veteran's 
hypothyroidism.  In so finding, the Board notes the veteran's 
complaints of episodic weakness of the extremities upon VA 
examination in September 2004.  At that time, she also 
complained of intermittent cold intolerance.

Despite the veteran's subjective complaints, the objective 
findings in September 2004 revealed no clubbing, cyanosis or 
appreciable edema of the extremities.  Neurologic testing 
showed good strength in both the upper and lower extremities, 
with no evidence of weakness.  Her walk was normal, with no 
gait problems.  Good lower extremity strength and a normal 
gait were again shown at a subsequent January 2005 VA 
examination.  No other clinical evidence of record showed 
muscular weakness, other than leg pain clearly attributable 
to her service-connected bilateral knee disabilities.  Her 
complaints of cold intolerance have similarly not been 
objectively demonstrated and, in any event, are not among the 
criteria for the next-higher 60 percent rating.

In finding that an increased rating for hypothyroidism is not 
justified, the Board also acknowledges the veteran's 
statement, made at her September 2004 VA examination, that 
she had gained 30 pounds in the last year due to her 
hypothyroidism.  However, the objective evidence does not 
illustrate such weight gain.  While fluctuations in her 
recorded weight are seen, there is no definitive trend of 
weight gain such as to warrant a 60 percent evaluation under 
Diagnostic Code 7309.  For example, a December 2002 VA 
treatment record shows a weight of 174.  Then, in August 
2004, she weighed 155 pounds, as noted in a private medical 
record.  Her weight was listed at 168 pounds in September 
2004.  By December 2004, her weight had dropped to 160.  In a 
January 2005 private treatment record, the appellant's weight 
was recorded as 167 pounds, which, although an increase from 
the last finding, still represents a lower weight than that 
recorded in December 2002 and September 2004.  In short, 
significant consistent weight gain has not been shown.  

For the foregoing reasons, an increased rating is not 
warranted under Diagnostic Code 7903.  The Board has also 
considered whether any other Diagnostic Codes enable a higher 
rating here.  However, as the evidence fails to show toxic or 
nontoxic adenoma of the thyroid gland, Diagnostics Code 7901 
and 7902 are inapplicable.  Similarly, as there is no 
evidence of hypoparathyroidism, Diagnostic Code 7905 does not 
apply.  There are no other relevant Code sections for 
consideration.  

In conclusion, the evidence of record does not support a 
rating in excess of 30 percent for the veteran's service-
connected hypothyroidism.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

B.  Retropatellar pain syndrome, right and left knees 

A September 2002 rating decision granted service connection 
for retropatellar pain syndrome and assigned a noncompensable 
evaluation for both the left and right knee, effective 
September 30, 2002.  A May 2003 rating decision increased 
both disability evaluations to 10 percent disabling, again 
effective September 30, 2002.  In July 2004, the veteran 
requested an increased rating. 

Again, throughout the rating period on appeal, 10 percent 
evaluations for retropatellar syndrome of each knee is in 
effect, pursuant to Diagnostic Code 5299-5260.  Essentially, 
the veteran's bilateral knee disabilities have been evaluated 
on the basis of limitation of motion.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, VA examination in March 2003 revealed 
right knee flexion to 115 degrees, with pain at the end of 
motion.  The veteran had right knee extension to 0 degrees.  
With respect to the left knee, the veteran had flexion to 90 
degrees and extension to 0 degrees.  There was pain at 90 
degrees.  

A November 2004 VA treatment record revealed full range of 
motion of the knees.  Another VA examination in January 2005 
revealed flexion of each knee to 120 degrees without pain.  
There was pain at 140 degrees.  The veteran had extension of 
each knee to 0 degrees at that time.  

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of the right or left knees.  However, the Board 
notes that, in rating musculoskeletal disabilities, it is 
appropriate to consider additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In the present case, 
the March 2003 VA examination revealed complaints of 
increased pain and swelling of both knees.  Objectively, 
there was pain at the ends of motion, with respect to each 
knee.  Bilateral patellar tenderness was also noted at that 
time, as well as crepitus.  A November 2004 VA record 
indicated that the veteran was using crutches and knee 
sleeves to manage her pain, and she was instructed to avoid 
stairs.  Most recently, at her January 2005 VA examination, 
the veteran complained of knee pain precipitated by cold 
weather, climbing inclines and prolonged standing.  She also 
endorsed swelling of the knees.  Upon examination, she 
ambulated using a cane.  There was tenderness along the 
lateral palpation of the patellar retinaculum in each knee.  
However, she had good lower extremity strength, her gait was 
normal, and there was no weakness with repetitive movement.  

In addition to the medical evidence of record, the veteran 
has reported bilateral knee pain at a hearing before the RO 
and at a June 2006 videoconference hearing before the 
undersigned.  At that time, she essentially stated that her 
knee symptomatology was intermittent.  She also indicated 
difficulty using stairs.  

As noted above, the record does demonstrate complaints and 
findings of bilateral knee pain.  However, the overall 
evidence does not objectively indicate that significant 
additional functional limitation has resulted due to such 
pain.  Therefore, 
even when considering additional functional limitation, the 
veteran's disability picture for both the right and left 
knees does not more nearly approximate the next-higher 20 
percent evaluation under either Diagnostic Code 5260 or 5261.  

The Board has also considered whether the veteran is entitled 
to a compensable rating under any alternate Diagnostic Code.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either flexion or extension 
to even noncompensable levels, for both the right and left 
legs.  Thus, assignment of separate evaluations for 
limitation of flexion and extension of the bilateral knees is 
not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, x-ray findings of record show mild to 
moderate narrowing of both medial joint compartments.  
However, a separate evaluation under Diagnostic Code 5257 is 
not appropriate here.  Indeed, although the veteran 
complained of very infrequent locking of her knees upon VA 
examination in January 2005, objective findings showed no 
gross laxity of the patellas.  Lachman's and McMurray's test 
were both negative.  Moreover, earlier VA examination in 
March 2003 showed that there was no subluxation or ligament 
laxity of either knee.  No other objective evidence 
demonstrates instability of either knee.  Thus, there is no 
basis for separate evaluation due to instability here.  

In conclusion, there is no basis for assignment of a rating 
in excess of 10 percent for the veteran's retropatellar pain 
syndrome of the right and left knee.  Moreover, separate 
evaluation for instability is not justified here.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

Entitlement to specially adapted housing or home adaptation 
grant

The veteran is also claiming entitlement to financial 
assistance in acquiring specially adapted housing.  

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to: (1) the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) the loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2006).

In the present case, the evidence of record does not 
establish vision impairment.  Moreover, while the veteran has 
complained of upper extremity swelling and cold intolerance 
in association with her service-connected hypothyroidism, the 
objective findings have been essentially normal, with no 
showing of any loss of use of the upper extremities.

The objective evidence does reveal bilateral knee disability 
manifested by some limitation of motion and pain on motion, 
as previously discussed.  However, there has been no loss of 
use of either extremity.  Indeed, although she ambulates with 
a cane, the veteran's gait has been found to be normal upon 
objective examination.  Moreover, her flexion and extension 
of both legs has not risen to even noncompensable levels.  
Thus, there is no loss of use of either leg.  

The Board acknowledges the veteran's June 2006 testimony, in 
which she reported that she had difficulty maneuvering around 
her house.  However, for the reasons detailed above, the 
provisions of 38 U.S.C.A. § 2101 and 38 C.F.R. § 3.809 
do not enable a grant of benefits here.  

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  Entitlement to special home 
adaptation requires that the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 nor had the 
veteran previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a).  A veteran may 
be entitled to ONLY special home adaptation if the evidence 
shows service connected vision of 5/200 or less in both eyes; 
or the loss, or anatomical loss of use, of both hands. 38 
U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2006).  The 
assistance referred to in this section will not be available 
to any veteran more than once.  38 U.S.C.A. § 2102.

The competent evidence here does not show that the veteran 
has vision of 5/200 or less in both eyes or the loss, or 
permanent loss of use, of both hands.  As such, entitlement 
to a home adaptation grant is not established.

In conclusion, the criteria for specially adapted housing or 
a special home adaptation grant have not been satisfied here.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Entitlement to automobile and adaptive equipment

The veteran claims entitlement to an automobile and necessary 
adaptive equipment.  She alternatively claims entitlement to 
adaptive equipment only.

In order to be eligible to financial assistance in purchasing 
an automobile and/or adaptive equipment, the veteran must be 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b)(1).  

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

Additionally, a veteran who is not eligible for assistance 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  However, 
in the present case this provision does not serve as a basis 
for a grant of benefits, because the veteran is not service-
connected for, or otherwise entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.

Returning to the basic requirements under 38 U.S.C.A. § 
3902(a)(b) and 38 C.F.R. § 3.808(b)(1), the Board notes that 
there is no demonstration of visual impairment, nor is there 
an objective showing of any significant impairment regarding 
the veteran's hands.  Moreover, as already discussed, the 
competent evidence also fails to demonstrate loss of use of 
use of the lower extremities.  Again, the evidence does 
reveal lower extremity disability.  Indeed, the veteran is 
service connected for retropatellar pain syndrome in each 
knee.  It is not in dispute that she suffers limited motion, 
with pain on motion.  However, she has no gait impairment or 
additional functional loss with repetitive movement.  In 
fact, at her June 2006 hearing before the undersigned, she 
stated that her knees bothered her only intermittently.  In 
any event, it is clear that the veteran's symptomatology does 
not constitute loss of use of either lower extremity.  

In conclusion, the requirements for a grant of entitlement to 
automobile and adaptive equipment, or for adaptive equipment 
only, have not been satisfied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 


ORDER

New and material evidence having not been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for major depression is denied.

New and material evidence having not been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for PTSD is denied.

Entitlement to a rating in excess of 30 percent for 
hypothyroidism is denied.

Entitlement to a rating in excess of 30 percent for 
retropatellar pain syndrome of the right knee is denied. 

Entitlement to specially adapted housing and a special home 
adaptation grant is denied.

Entitlement to automobile and adaptive equipment is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


